USCA11 Case: 21-12498      Date Filed: 09/26/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-12498
                   ____________________

MICHELLE JONES,
                                              Plaintiff-Appellant,
versus
GEORGIA DEPARTMENT OF COMMUNITY HEALTH,
TISHA PHILLIPS,
Individually,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-03225-CAP
                   ____________________
USCA11 Case: 21-12498       Date Filed: 09/26/2022   Page: 2 of 7




2                     Opinion of the Court               21-12498


Before LUCK, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
       Plaintiff Michelle Jones appeals the district court’s order
dismissing her amended complaint against two defendants: (1) her
former employer, the Georgia Department of Community Health
(“GDCH”), and (2) her former supervisor, Tisha Phillips,
“Individually.” According to her amended complaint, Jones
suffered a broken knee and began working from home. Jones was
terminated from her position at GDCH two days after she
informed her supervisor, Phillips, that her broken knee would
require surgery and an 8- to 10-week recovery period, that she
would be contacting “HR” regarding filing for Family and Medical
Leave Act (“FMLA”) leave, and that she could not come to the
office because she could not put weight on her knee.
        Jones’s amended complaint contained two counts. Count I
asserted a claim of interference/retaliation under the FMLA, 29
U.S.C. § 2615(a), against defendant Phillips and sought injunctive
relief, including reinstatement. Count II asserted a claim of
disability discrimination under § 504 of the Rehabilitation Act of
1973, 29 U.S.C. § 794, against defendant GDCH and sought back
pay, front pay, compensatory and punitive damages, and attorney’s
fees and costs. The district court granted the defendants’ motions
to dismiss and dismissed both counts.
USCA11 Case: 21-12498          Date Filed: 09/26/2022      Page: 3 of 7




21-12498                Opinion of the Court                           3

       After a careful review of the record and with the benefit of
oral argument, we affirm the dismissal as to Count I but reverse
and remand for further proceedings as to Count II.
        We review de novo a district court’s order granting a
motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6) for failure to state a claim, accepting the complaint’s
allegations as true and construing them in the light most favorable
to the plaintiff. Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221
(11th Cir. 2016). To survive a Rule 12(b)(6) motion to dismiss, a
plaintiff must allege sufficient factual matter, accepted as true, to
state a claim for relief that is “plausible on its face.” Bell Atl. Corp.
v. Twombly, 550 U.S. 570, 127 S. Ct. 1955, 1974 (2007). A claim is
facially plausible when the complaint pleads facts that allow the
court “to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,
129 S. Ct. 1937, 1949 (2009).
       As to Count I, the district court dismissed Jones’s FMLA
interference/retaliation claim brought against defendant Phillips
“Individually.” “[W]hile it is clearly preferable that a plaintiff state
explicitly in what capacity defendants are being sued,” when it is
unclear, “the course of proceedings typically indicates the nature of
the liability sought to be imposed.” Young Apartments, Inc. v.
Town of Jupiter, 529 F.3d 1027, 1047 (11th Cir. 2008) (quotation
marks omitted). A plaintiff’s failure to state explicitly in what
capacity the defendant is being sued “is not fatal if the course of
USCA11 Case: 21-12498        Date Filed: 09/26/2022     Page: 4 of 7




4                      Opinion of the Court                21-12498

proceedings otherwise indicates that the defendant received
sufficient notice.” Id. (quotation marks omitted).
       Here, Jones filed a counseled original complaint asserting an
FMLA claim against only GDCH and seeking money damages.
GDCH moved to dismiss the original complaint on grounds that it
was a state agency and Eleventh Amendment immunity barred suit
against it for money damages. Before her response was due, Jones
filed an amended complaint that dropped GDCH, a state agency,
from the FMLA claim in Count I and instead sued Phillips, an
individual, for the alleged FMLA violations. Jones captioned the
amended complaint as a suit against Phillips “Individually.” The
amended complaint’s introductory paragraph stated it was a
“Complaint for Damages against Defendants [GDCH] and Tisha
Phillips.” That paragraph was as to the whole complaint and was
not limited to Count I or Count II.
        The defendants moved to dismiss Count I because a public
official sued in her individual capacity is not an “employer” subject
to liability under the FMLA. Jones responded that she could pursue
her FMLA claim against “Ms. Phillips in her Individual Capacity”
so long as she sought only injunctive relief. She described her
“claim” as “against Ms. Phillips as an individual.” In other words,
Jones again clarified her intent to sue Phillips in her individual
capacity. Notably, Jones did not argue alternatively that her claim
was brought against Phillips in her official capacity. The briefing
on the motion to dismiss was then completed and submitted to the
court for decision.
USCA11 Case: 21-12498         Date Filed: 09/26/2022     Page: 5 of 7




21-12498                Opinion of the Court                         5

       Given the course of proceedings recounted above, Phillips
did not have sufficient notice that she was being sued in her official
capacity, and thus she did not raise or litigate in her motion to
dismiss any issues or defenses pertaining to an official capacity
claim. Accordingly, we conclude that during the relevant time
period in the proceedings, the FMLA interference/retaliation claim
in Count I was brought against Phillips solely in her individual
capacity and, under our binding precedent, Phillips is not an
“employer” subject to individual liability under the FMLA. See
Dawkins v. Fulton Cnty. Gov’t, 733 F.3d 1084, 1090 (11th Cir.
2013); Wascura v. Carver, 169 F.3d 683, 686-87 (11th Cir. 1999).
        As to Count II, the factual allegations in Jones’s amended
complaint, accepted as true and construed in her favor, are
sufficient to state a plausible claim for disability discrimination
under the Rehabilitation Act. That is, Jones’s factual allegations
plausibly alleged that when she was terminated, she had a
disability, she was otherwise qualified for her position at GDCH,
and she was subjected to unlawful discrimination as a result of her
disability. See Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005).
       First, it is reasonable to infer that Jones is substantially
limited in her ability to walk, a major life activity, because she
alleged that her doctor told her not to place any weight on her
injured leg. See 29 U.S.C. § 705(9)(b) (cross-referencing 42 U.S.C.
§ 12102, which defines “major life activity” as including walking).
Because Jones alleges a physical impairment that substantially
limits a major life activity, she plausibly alleges that she has a
USCA11 Case: 21-12498        Date Filed: 09/26/2022     Page: 6 of 7




6                      Opinion of the Court                21-12498

disability. See Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th
Cir. 2017).
        Second, it is reasonable to infer that Jones was “otherwise
qualified” for her job because the allegations in her complaint do
not indicate any way in which Jones was unable to perform the
“essential functions” of her job. See id. (explaining that an
employee “is ‘otherwise qualified’ if he is able to perform the
essential functions of the job in question with or without a
reasonable accommodation”). Jones continued to work, though
from home, after her injury. The complaint does not allege that
GDCH objected to Jones working from home. Although Phillips
asked Jones to come into the office for one meeting, Jones alleged
that she proposed holding the meeting over the phone instead.
Given that the complaint does not allege that GDCH objected to
this alternative arrangement or the weeks of Jones working from
home that preceded it, it is reasonable to infer that Jones could
continue to perform the essential functions of her job while
working from home. Thus, she plausibly alleged she was
“otherwise qualified.”
       Third, the parties dispute whether the causation standard for
a Rehabilitation Act claim is the same as, or different from, the
causation standard applicable to disability discrimination claims
under the Americans with Disabilities Act and other federal
employment discrimination statutes. Compare 29 U.S.C. § 794(a)
(prohibiting discrimination “solely by reason of” a disability in
programs that receive federal funds), and Ellis, 432 F.3d at 1326,
USCA11 Case: 21-12498          Date Filed: 09/26/2022      Page: 7 of 7




21-12498                Opinion of the Court                           7

with 42 U.S.C. § 12112(a) (prohibiting employment discrimination
“on the basis of” a disability). We need not answer that causation
question to resolve this appeal because Jones’s factual allegations,
taken as a whole and construed in her favor, are sufficient to satisfy
either standard at the motion-to-dismiss stage. 1
       Accordingly, we affirm the dismissal of Count I, Jones’s
FMLA interference/retaliation claim against defendant Phillips in
her individual capacity. We reverse the dismissal of Count II,
Jones’s Rehabilitation Act claim against defendant GDCH, and
remand for further proceedings as to that claim.
     AFFIRMED IN PART, REVERSED AND REMANDED IN
PART.




1 Nothing herein shall be construed as expressing any opinion on what the
causation standard is for a Rehabilitation Act claim.